***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  COLLEEN POWERS v. KAVEESH HIRANANDANI
               (AC 40470)
                         Lavine, Keller and Devlin, Js.

                                    Syllabus

The defendant appealed to this court from the judgment of the trial court
    dissolving his marriage to the plaintiff and issuing certain orders. Prior
    to the parties’ marriage, the defendant and his brother, M, purchased
    two pieces of real property together, property L and property B. The
    defendant owned 99 percent of property L and one percent of property
    B, whereas M owned 1 percent of property L and 99 percent of property
    B. Property L was the marital home of the defendant and the plaintiff.
    M died in April, 2014 and, in his will, M devised his interest in both pieces
    of real property to the defendant. During the dissolution proceedings,
    the trial court ordered the defendant to transfer his rights, title, and
    interest in property L to the plaintiff and to retain ownership of property
    B, free and clear of any claim by the plaintiff. On appeal, the defendant
    raised several claims regarding the trial court’s orders concerning certain
    real property and its financial orders. Held:
1. The trial court did not lack subject matter jurisdiction over the real
    property awarded as part of the parties’ marital estate; the trial court
    has plenary and general subject matter jurisdiction over legal disputes
    in family relations matter pursuant to statute (§ 46b-1 (c)) and has
    authority to transfer property germane to a dissolution proceeding pursu-
    ant to statute (§ 46b-81), including title to real property; moreover, to
    the extent that the defendant’s argument is construed as a challenge to
    the trial court’s authority to order the defendant to transfer his rights,
    title, and interest in property L to the plaintiff, the court did not lack
    the authority to do so; the court is required by § 46b-81 to divide the
    marital assets of the parties at the time of dissolution and, therefore,
    properly ordered the defendant to transfer his rights, title, and interest
    in property L, which was listed on his financial affidavit, indicating it
    was part of the marital property to be divided.
2. The defendant could not prevail on his claim that the trial court’s orders
    regarding the distribution of real property were predicated on a mistake
    and are impossible to execute; M devised his interest in property B to
    the defendant in his will and, on his death, the defendant became the
    sole owner of property B and it was irrelevant that M’s estate had not
    been settled at the time of dissolution and that the defendant was not
    in possession of the property, as the defendant conflated ownership
    and possession, and, therefore, it was not clearly erroneous for the trial
    court to find that the defendant was the sole owner of property B.
3. The trial court did not abuse its discretion in ordering the defendant to
    pay 53 percent of the cost of the child’s extracurricular activities;
    although the court set no upper limit as to that cost, at the time of the
    dissolution, the cost of extracurricular activities as listed on the plain-
    tiff’s financial affidavit was de minimus and the defendant failed to
    establish that the court’s order constituted an abuse of discretion; more-
    over, if there is a substantial change in circumstances, the defendant
    has a remedy pursuant to statute (§ 46b-56) to seek a modification of
    the court’s order.
4. The trial court did not abuse its discretion in distributing the real property
    between the parties without determining the value of that property; the
    defendant failed to provide evidence as to the value of property B,
    listing the estimating value of property B as ‘‘unknown’’ on one financial
    affidavit and, in a second financial affidavit, providing the value of
    property B as of the date of M’s death, whereas the relevant value in a
    dissolution action is the value as of the date of dissolution.
5. The trial court abused its discretion in failing to divide the parties’ personal
    property listed on their financial affidavits and ordering them to divide
    the property to their mutual satisfaction; nevertheless, this court con-
    cluded that reconsideration of the court’s order as to the division of
    the parties’ personal property did not merit reconsideration of all of the
    court’s financial orders as the few items of personal property are clearly
    severable from the overall mosaic that was the court’s financial orders.
6. The trial court did not abuse its discretion in ordering the defendant to
    pay the mortgage and other costs for property L until he transferred
    his rights, title, and interest to the plaintiff; the court’s order required
    the defendant to pay the mortgage and costs for less than one month
    and, if he could not afford to do so, he could have transferred his interest
    in property L to the plaintiff immediately following the dissolution rather
    than wait until the end date set by the court.
       Argued December 10, 2019—officially released May 26, 2020

                             Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk and tried to the court, Jacobs,
J.; judgment dissolving the marriage and granting cer-
tain other relief, from which the defendant appealed to
this court. Reversed in part; further proceedings.
  Samuel V. Schoonmaker, with whom, on the brief,
was Wendy Dunne DiChristina, for the appellant
(defendant).
  Tara C. Dugo, with whom were Haseeb Khan and,
on the brief, Norman A. Roberts, for the appellee
(plaintiff).
                          Opinion

  LAVINE, J. The defendant, Kaveesh Hiranandani,
appeals from the judgment of the trial court dissolving
his marriage to the plaintiff, Colleen Powers. On appeal,
the defendant claims that the court (1) lacked subject
matter jurisdiction over the real property it awarded
to the plaintiff, (2) issued orders with respect to real
property that were predicated on a mistake and are
impossible to execute, (3) abused its discretion by divid-
ing the real property between the parties without
determining its value, (4) abused its discretion by failing
to divide the parties’ personal property, (5) improperly
ordered him to pay a percentage of the cost of all future
extracurricular activities of the parties’ child, and (6)
abused its discretion by issuing financial orders in
excess of his ability to pay. We agree with the defen-
dant’s fourth claim, but disagree with the remainder of
his claims. We, therefore, reverse in part the judgment
of the trial court and remand the case for further pro-
ceedings.
   The Gordian knot at the heart of this appeal centers
on the real property that the defendant inherited from
his deceased brother, Monesh Hiranandani (Monesh).
The facts regarding the property may be summarized
as follows. In 2003, the defendant and Monesh together
purchased and mortgaged residential properties in
Stamford known as 63 Lantern Circle (Lantern Circle)
and 17 Bend of River Lane (Bend of River). The defen-
dant resided at Lantern Circle, which later became the
parties’ marital home. Monesh resided at Bend of River,
which was his marital home. The defendant owned 99
percent of his Lantern Circle residence and Monesh
owned 1 percent of it. Monesh owned 99 percent of his
Bend of River residence and the defendant owned 1
percent of it. Monesh and his wife became estranged
and, on October 17, 2013, Monesh executed a will (2013
will) in which he devised his interest in both Lantern
Circle and Bend of River to the defendant. Monesh died
in April, 2014. His widow contested the 2013 will in the
Probate Court. The plaintiff commenced the present
dissolution action on November 12, 2014. Following a
protracted trial,1 the court dissolved the parties’ mar-
riage on August 5, 2016, and ordered the defendant to
transfer all of his rights, title and interest in Lantern
Circle to the plaintiff by September 1, 2016. At the time
of dissolution, the widow had withdrawn her challenge
to the 2013 will, but Monesh’s estate was insolvent and
had not yet been settled. Although the defendant had
inherited real property from Monesh, including
Monesh’s 1 percent interest in Lantern Circle, the Pro-
bate Court had not yet ordered the distribution of the
property in the estate. The defendant’s inheritance,
therefore, had not yet come into his possession at the
time of dissolution.
  The trial court issued a memorandum of decision on
August 5, 2016, in which it made the following relevant
factual findings.2 The parties were married in March,
2010, and resided at Lantern Circle. Their only child
was born in August, 2013. The plaintiff is a college
graduate, who, at the time of the marriage, was
employed full-time at an annual salary of approximately
$150,000. After the birth of the parties’ child, the plaintiff
worked part-time, but she has not been employed since
December, 2013. At the time of trial, the forty-three
year old plaintiff resided with the parties’ child at Lan-
tern Circle.
  The defendant, who was forty-five at the time of trial,
suffers from a medical condition that has caused a
discrepancy in the length of his legs and causes soreness
in his joints. He has a degree in economics and was
self-employed as a consultant, earning between $70,000
and $80,000 per year until the end of 2012, when he left
his employment to help care for Monesh, who had been
diagnosed with cancer. The defendant attributed his
extended unemployment to his time spent taking care
of Monesh, grieving Monseh’s death and the parties’
marital separation, and the demands of the court pro-
cess. He was living in an apartment in Stamford at the
time of trial.
   The court found that the parties’ marriage was deeply
troubled. The parties did not know basic things about
one another, including their health, education, and
financial affairs. Because they did not communicate,
the plaintiff did not know that the defendant had failed
to file income tax returns for a number of years and
he did not know that the plaintiff had filed separate
income tax returns.
   Each of the parties testified as to what he or she
considered to be the other party’s disturbing conduct.
The defendant testified that the plaintiff continued to
wear an engagement ring given to her by her former
fiancé who died unexpectedly and used a greeting that
the fiancé had recorded on the parties’ landline.
According to the defendant, the plaintiff did not set up
a nursery for their child and twice had signed a lease
for an apartment to move out of Lantern Circle with
the child.
   The plaintiff testified that she lived in fear of the
defendant. She did not set up the child’s nursery
because she was afraid of the defendant’s verbal abuse
if she touched his belongings in the room. She twice
signed a lease for an apartment intending to leave the
marriage, only to return. The plaintiff presented evi-
dence that the defendant was verbally abusive toward
her, including three audiotapes on which the defendant
could be heard making vicious, vituperative, and
obscene comments about the plaintiff. The plaintiff pro-
duced photographs depicting damage the defendant had
caused to the walls of Lantern Circle. The defendant
acknowledged his voice on the audiotapes and admitted
that he had damaged the walls of Lantern Circle.
According to the defendant, he was in a period of per-
sonal crisis when the tapes were recorded and he
caused the wall damage, but he could not remember
the incidents. The court found that the plaintiff testified
credibly about the defendant’s verbal abuse and that
the defendant was more responsible than the plaintiff
for the breakdown of the marriage.3
   With respect to the parties’ assets, the court made
the following findings. The defendant owned 99 percent
and Monesh owned 1 percent of Lantern Circle. When
Monesh died in 2014, he devised his 1 percent interest
in Lantern Circle to the defendant. The parties stipu-
lated that the fair market value of Lantern Circle was
$510,000. The defendant’s April 11, 2016 financial affida-
vit stated that Lantern Circle was encumbered by a
$367,921 mortgage, leaving a net equity of $142,079.
Although the plaintiff and the parties’ child resided at
Lantern Circle, the defendant continued to pay the mort-
gage and bills with funds he had borrowed from his
mother, Mohini Hiranandani (Mohini). In addition, the
court found that Monesh also had devised his 99 percent
interest in Bend of River to the defendant. In his April
11, 2016 financial affidavit, the defendant listed Bend
of River as an asset and valued it at $767,656.89 as of
the date of Monesh’s death in 2014. The affidavit stated
that Bend of River was encumbered by a mortgage
of $600,350.
   The court dissolved the parties’ marriage on the
ground of irretrievable breakdown and found that it
was in the child’s best interest for the plaintiff to have
sole legal custody and final decision-making authority
in consultation with the defendant. The court issued
extensive orders regarding the location of the child’s
residence vis-à-vis the defendant, visitation with the
defendant, and the financial responsibilities of the par-
ties with respect to the child.4 Those child-related finan-
cial orders, except the order related to the child’s extra-
curricular expenses, are not at issue in the present
appeal.
   With regard to the division of the marital assets, the
court ordered the defendant to ‘‘transfer to the plaintiff
all of his rights, title and interest in’’ Lantern Circle on
or before September 1, 2016. Until he transfers Lantern
Circle to the plaintiff, the defendant ‘‘shall be solely
responsible for all future costs associated with said
property including the mortgage(s), taxes, insurance,
utilities, maintenance, and the like and shall indemnify
and hold the plaintiff harmless therefrom. Upon such
transfer, the plaintiff shall be solely responsible for all
future costs associated with said property including the
mortgage(s), taxes, insurance, utilities, maintenance,
and the like and shall indemnify and hold the defendant
harmless therefrom.’’ The court ordered the defendant
to retain ownership of Bend of River free and clear of
any claim by the plaintiff.
   As to their personal property, the court ordered the
plaintiff to retain her jewelry listed on her financial
affidavit. The parties were to divide the home furnish-
ings listed on the plaintiff’s April 11, 2016 financial affi-
davit to their mutual satisfaction. The court also
ordered the parties to retain their respective financial
accounts and assume liability for their respective debts.
See footnote 2 of this opinion.
   On August 24, 2016, the defendant filed a motion
for reargument or reconsideration, asking the court to
value his interest in Bend of River and reconsider its
order that he transfer his interest in Lantern Circle to the
plaintiff, among other things. The court reconsidered
its decision and modified its order only with respect to
the defendant’s request regarding Mother’s Day visita-
tion. The defendant appealed.
   On December 15, 2017, the defendant filed a motion
for articulation stating that the court ‘‘did not find that
[he] owns’’ Lantern Circle and Bend of River or that
‘‘he would solely own’’ Lantern Circle as of September
1, 2016. He also stated that the court did not value his
interest in Bend of River. He, therefore, asked the court
to articulate whether it found that he owned 100 percent
of Lantern Circle on the date of dissolution, whether
he could transfer his entire interest in Lantern Circle
to the plaintiff on or before September 1, 2016, the
basis of its order regarding postjudgment expenses for
Lantern Circle, and whether he owned 100 percent of
Bend of River on the date of dissolution. He also asked
the court to state the factual and legal basis of its deter-
minations. In addition, the defendant asked the court
to articulate whether it had determined the dollar value
of his interest in Bend of River and the basis for that
determination, whether it divided responsibility for the
mortgage on Lantern Circle twice, and whether it had
denied his motion regarding payment of fixed expenses
for Lantern Circle.
   The court articulated its decision on May 1, 2018,
stating that the defendant inherited Monesh’s 1 percent
interest in Lantern Circle on the date of Monesh’s death.
It ordered the defendant to transfer his ownership
interest in Lantern Circle to the plaintiff on or before
September 1, 2016, pursuant to his testimony regarding
his inheritance from Monesh and that the will contest
had been resolved. The court ordered the defendant to
pay all future costs, including the mortgage associated
with Lantern Circle from the date of dissolution to the
date of transfer on the basis of his testimony and finan-
cial disclosure that he had continued to pay those costs
to the date of dissolution. The court ordered that the
plaintiff be responsible for future costs, including the
mortgage, associated with Lantern Circle after owner-
ship was transferred to her.
   The court also articulated that the defendant inher-
ited Monesh’s 99 percent interest in Bend of River on
the date of his death. At the time of Monesh’s death,
Bend of River was valued at $767,656.89 and was encum-
bered by a mortgage of $600,350. The court’s determina-
tions were predicated on the defendant’s testimony that
the will contest brought by Monesh’s widow had been
resolved and the values listed on the defendant’s finan-
cial affidavits. The articulation, however, failed to value
the defendant’s interest in Bend of River on the date
of dissolution. The defendant filed a motion for review
with this court.
   This court granted the defendant’s motion for review
and ordered the trial court to ‘‘articulate whether it
determined the dollar value of the [defendant’s] interest
in [Bend of River], and, if so, to identify that dollar
value, as well as the factors that it took into consider-
ation when making its determination as to that dollar
value, including whether it considered the [defendant’s]
claim that the value of his interest in [Bend of River]
would be impacted by the insolvency of [Monesh’s]
estate and the need to sell that property in order to pay
for the estate’s debts and administrative expenses.’’
   In response to this court’s articulation order, the trial
court stated that neither party provided the court with
expert testimony regarding the value of Bend of River.
As a result, the court relied on the testimony of the
parties and their financial affidavits to establish the
value of Bend of River. The court found the market
value of Bend of River to be $767,656.89. The defendant
inherited the property from Monesh, making him the
sole owner of Bend of River. In making its findings, the
court considered the defendant’s testimony, his finan-
cial affidavits, the testimony of Attorney John Vecchi-
olla, the administrator of Monesh’s estate, and the estate
inventory. The court did not assign a specific value to
the defendant’s interest in Bend of River. In reaching
its conclusions in distributing the marital property, the
court stated that it had considered the testimony of the
parties and the witnesses, including the defendant’s
claim that the value of his interest in Bend of River
would be affected by the insolvency of Monesh’s estate
and the need to sell that property to pay for the debts
of the estate and administrative expenses. The court
considered the financial resources available to the
defendant, including the substantial support Mohini
afforded him.5 The defendant filed a motion for review
of the court’s second articulation. This court granted
review but denied the relief requested. Additional facts
will be set forth as needed.
  ‘‘An appellate court will not disturb a trial court’s
orders in domestic relations cases unless the court has
abused its discretion or it is found that it could not
reasonably conclude as it did, based on the facts pre-
sented. . . . In determining whether a trial court has
abused its broad discretion in domestic relations mat-
ters, we allow every reasonable presumption in favor
of the correctness of its action . . . . Furthermore,
[t]he trial court’s findings [of fact] are binding upon
this court unless they are clearly erroneous in light of
the evidence and the pleadings in the record as a whole.
. . . A finding of fact is clearly erroneous when there
is no evidence in the record to support it . . . or when
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Internal quotation marks omitted.) Oudheusden v.
Oudheusden, 190 Conn. App. 169, 177–78, 209 A.3d 1282,
cert. granted on other grounds, 332 Conn. 911, 209 A.3d
1232 (2019).
                              I
   The defendant first claims that the trial court in this
action for marital dissolution ‘‘lacked subject matter
jurisdiction over the real property it awarded to the
plaintiff.’’6 Specifically, the defendant claims that the
court lacked subject matter jurisdiction over the real
property, but the issue, as it is briefed, is whether the
court had authority at the time it dissolved the parties’
marriage to order the defendant to transfer all his rights,
title, and interest in Lantern Circle to the plaintiff on
or before September 1, 2016, because Monesh’s estate
had not yet been settled and Lantern Circle was in the
possession of the Probate Court. We disagree that the
trial court lacked subject matter jurisdiction over the
parties’ marital estate, including Lantern Circle. Insofar
as the defendant’s argument can be construed as a
challenge to the trial court’s authority, we also disagree
that the court lacked authority to order the defendant
to transfer his rights, title, and interest in Lantern Circle
to the plaintiff.
   We begin with the well established standard of review
regarding subject matter jurisdiction. ‘‘A determination
regarding a trial court’s subject matter jurisdiction is a
question of law.’’ (Internal quotation marks omitted.)
Stepney Pond Estates, Ltd. v. Monroe, 260 Conn. 406,
417, 797 A.2d 494 (2002). ‘‘Subject matter jurisdiction
involves the authority of a court to adjudicate the type
of controversy presented by the action before it. 1
Restatement (Second), Judgments § 11. A court does
not truly lack subject matter jurisdiction if it has compe-
tence to entertain the action before it.’’ (Internal quota-
tion marks omitted.) Amodio v. Amodio, 247 Conn. 724,
727, 724 A.2d 1084 (1999). ‘‘Once it is determined that
a tribunal has authority or competence to decide the
class of cases to which the action belongs, the issue
of subject matter jurisdiction is resolved in favor of
entertaining the action. . . . It is well established that,
in determining whether a court has subject matter juris-
diction, every presumption favoring jurisdiction should
be indulged.’’ (Internal quotation marks omitted.) Step-
ney Pond Estates, Ltd. v. Monroe, supra, 417.
                            A
   We first address the defendant’s subject matter juris-
diction claim. ‘‘The question of whether the trial court
had subject matter jurisdiction to hear this case can be
raised at any time and must be answered before we
can proceed to the issues originally raised on appeal.’’
O’Donnell v. Waterbury, 111 Conn. App. 1, 4, 958 A.2d
163, cert. denied, 289 Conn. 959, 961 A.2d 422 (2008).
See also Commissioner of Transportation v. Rocky
Mountain, LLC, 277 Conn. 696, 703, 894 A.2d 259 (2006)
(jurisdictional question must be decided before court
may decide case).
   The action before the trial court was for the dissolu-
tion of the parties’ marriage. ‘‘General Statutes § 46b-1
(c) provides the Superior Court with plenary and gen-
eral subject matter jurisdiction over legal disputes in
family relations matters.’’ (Internal quotation marks
omitted.) Sachs v. Sachs, 60 Conn. App. 337, 345–46,
759 A.2d 510 (2000). Section 46b-1 (c) provides in rele-
vant part: ‘‘Matters within the jurisdiction of the Supe-
rior Court deemed to be family relations matters shall
be matters affecting or involving: (1) Dissolution of
marriage, contested and uncontested . . . .’’ When ren-
dering a dissolution of marriage, the court may divide
equitably the assets and property of the parties. It is
settled law that ‘‘[c]ourts have no inherent power to
transfer property from one spouse to another; instead,
that power must rest upon an enabling statute. . . .
The court’s authority to transfer property appurtenant
to a dissolution proceeding rests on [General Statutes]
§ 46b-81. . . . [T]he court’s authority to divide the per-
sonal property of the parties, pursuant to § 46b-81, must
be exercised, if at all, at the time that it renders judg-
ment dissolving the marriage.’’ (Internal quotation
marks omitted.) Schneider v. Schneider, 161 Conn. App.
1, 5–6, 127 A.3d 298 (2015).
   Section 46b-81 (a) provides in relevant part: ‘‘At the
time of entering a decree . . . dissolving a marriage
. . . the Superior Court may assign to either spouse all
or any part of the estate of the other spouse. The court
may pass title to real property to either party . . . with-
out any act by either spouse, when in the judgment of
the court it is the proper mode to carry the decree
into effect.’’ Moreover, General Statutes § 46b-66a (a)
provides in relevant part: ‘‘At the time of entering a
decree . . . dissolving a marriage . . . the Superior
Court may order the husband or wife to convey title to
real property to the other party or to a third person.’’7
‘‘The purpose of a property division pursuant to a disso-
lution proceeding is to unscramble existing marital
property in order to give each spouse his or her equita-
ble share at the time of the dissolution.’’ (Emphasis in
original; internal quotation marks omitted.) Falkenstein
v. Falkenstein, 84 Conn. App. 495, 501, 854 A.2d 749,
cert. denied, 271 Conn. 928, 859 A.2d 581 (2004). ‘‘The
court may order that title to real property pass to either
party or to a third party, or it may order the sale of the
real property.’’ Id., 502. ‘‘Generally, [this court] will not
overturn a trial court’s division of marital property
unless it misapplies, overlooks, or gives a wrong or
improper effect to any test or consideration which it
was [its] duty to regard.’’ (Internal quotation marks
omitted.) Rozsa v. Rozsa, 117 Conn. App. 1, 4, 977 A.2d
722 (2009). Pursuant to the statutes regarding the disso-
lution of marriage enacted by the legislature, we con-
clude that the trial court had subject matter jurisdiction
over the division of the real property in the parties’
marital estate.
                              B
   The defendant also claims that the court improperly
ordered him to transfer all of his rights, title, and interest
in Lantern Circle to the plaintiff because the property
was under the jurisdiction of the Probate Court and in
the possession of the executor of Monesh’s estate. In
asserting this claim, the defendant overlooks the fact
that he listed Lantern Circle on his financial affidavit
dated April 11, 2016,8 indicating that Lantern Circle was
part of the marital property the court was to divide. He
also testified that he inherited Monesh’s 1 percent of
Lantern Circle when Monesh died. The court articulated
that, in dividing the marital estate, it relied on the defen-
dant’s testimony and financial affidavit.
   We disagree with the defendant that the court improp-
erly ordered him to transfer his rights, title, and interest
in Lantern Circle to the plaintiff by September 1, 2016.
He claims that he cannot comply with the court’s order
because Lantern Circle was ‘‘in the possession’’ of the
Probate Court at the time of dissolution. The record
discloses that the defendant has owned 99 percent of
Lantern Circle since he and Monesh purchased the prop-
erty in 2003. Monesh owned 1 percent of the property,
which the defendant inherited when Monesh died.
‘‘[U]pon the death of an owner of real property, title to
the decedent’s property passes to his or her heirs.’’
Bender v. Bender, 292 Conn. 696, 721, 975 A.2d 636
(2009). ‘‘[U]pon the death of the owner of real estate,
neither the executor nor the administrator holds title.
. . . Title immediately descends to the heirs or devisees
of real estate, subject to the right of administration.’’
(Internal quotation marks omitted.) Stepney Pond
Estates, Ltd. v. Monroe, supra, 260 Conn. 433 n.28. The
defendant, therefore, held title to his share and
Monesh’s share of Lantern Circle at the time of disso-
lution.
  Although he testified at trial that he inherited
Monesh’s 1 percent interest in Lantern Circle, on appeal
the defendant in this court argues that because
Monesh’s estate had not been settled at the time of
dissolution, his inheritance had not yet been valued,
particularly his interest in Bend of River,9 nor had it
been distributed to him. He continues that settlement
of the estate was complicated by the widow’s will con-
test and the estate’s insolvency. Due to the estate’s
insolvency, the defendant argues that the real property
the defendant inherited from Monesh may need to be
sold to pay estate debts and he may never come into
possession of his 1 percent inherited interest in Lantern
Circle. The status of Monesh’s estate in the Probate
Court is not before us. The question we must answer
is whether, at the time it dissolved the parties’ marriage,
the court properly ordered the defendant to transfer
his rights, title and interest in Lantern Circle to the
plaintiff. We conclude that the court’s order was proper.
   ‘‘The scope of our review of a trial court’s exercise
of its broad discretion in domestic relations cases is
limited to the questions of whether the [trial] court
correctly applied the law and could reasonably have
concluded as it did. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action.’’ (Internal quota-
tion marks omitted.) Fox v. Fox, 152 Conn. App. 611,
619, 99 A.3d 1206, cert. denied, 314 Conn. 945, 103 A.3d
977 (2014).
   The division of marital property, as a general rule,
may not be modified postdissolution judgment. ‘‘The
court’s authority to transfer property appurtenant to
a dissolution proceeding rests on . . . § 46b-81. . . .
Accordingly, the court’s authority to divide the personal
property of the parties, pursuant to § 46b-81, must be
exercised, if at all, at the time that it renders judgment
dissolving the marriage. . . . General Statutes § 46b-86
(a) deprives the Superior Court of continuing jurisdic-
tion over that portion of a dissolution judgment provid-
ing for the assignment of property of one party to the
other party under . . . § 46b-81. . . . A court, there-
fore, does not have the authority to modify the division
of property once the dissolution becomes final.’’ (Cita-
tions omitted; internal quotation marks omitted.)
Stechel v. Foster, 125 Conn. App. 441, 446–47, 8 A.3d
545 (2010), cert. denied, 300 Conn. 904, 12 A.3d 572
(2011). Because the court was required by statute to
divide the marital assets of the parties at the time of
dissolution, it properly ordered the defendant to trans-
fer all of his rights, title, and interest in Lantern Circle,
nothing more,10 to the plaintiff, irrespective of the status
of Monesh’s estate.
   For the forgoing reason, we conclude that the court
had the authority to order the defendant to transfer his
rights, title and interest in Lantern Circle to the plaintiff
by September 1, 2016,11 and therefore did not abuse its
discretion by doing so.
                             II
  The defendant’s second claim is that the court’s
orders regarding the distribution of real property were
predicated on a mistake and are impossible to execute.
More specifically, the defendant claims that the court
erred in finding that he was the sole owner of Bend of
River. We disagree.
  We review the defendant’s claim pursuant to the
abuse of discretion standard. Fox v. Fox, supra, 152
Conn. App. 619. ‘‘[T]he court’s authority to divide the
personal property of the parties, pursuant to § 46b-81,
must be exercised, if at all, at the time that it renders
judgment dissolving the marriage.’’ (Internal quotation
marks omitted.) Stechel v. Foster, supra, 125 Conn.
App. 446.
   The defendant claims that, in its memorandum of
decision, the court improperly ordered him to retain
ownership of Bend of River and, in its articulation,
found him to be the sole owner of Bend of River. He
argues on appeal that the court failed to acknowledge
that he was not in possession of Bend of River and that
he may never take full possession of the property if it
is sold to pay the debts of Monesh’s insolvent estate.
The defendant further contends that the court treated
Bend of River as if he owned 100 percent of it, rather
than 1 percent with a vested, but not distributed, inter-
est in the remaining 99 percent. He also claims that the
court was mistaken to find that he was the sole owner
of Bend of River. As he did with respect to his rights,
title, and interest in Lantern Circle, the defendant has
conflated ownership and possession. See part 1 of
this opinion.
   ‘‘In determining whether a trial court has abused its
broad discretion in domestic relationship matters, we
allow every reasonable presumption in favor of the
correctness of its action. . . . Appellate review of a
trial court’s findings of fact is governed by the clearly
erroneous standard of review. The trial court’s findings
are binding upon this court unless they are clearly erro-
neous in light of the evidence and the pleadings in the
record as a whole. . . . A finding of fact is clearly erro-
neous when there is no evidence in the record to sup-
port it . . . .’’ (Internal quotation marks omitted.) Cim-
ino v. Cimino, 155 Conn. App. 298, 301, 109 A.3d 546,
cert. denied, 316 Conn. 912, 111 A.3d 886 (2015).
  The facts in the record disclose that the defendant
and Monesh purchased Bend of River together. Monesh
had a 99 percent interest in the property and the defen-
dant had a 1 percent interest therein. In his 2013 will,
Monesh devised his interest in Bend of River to the
defendant and, therefore, when he died in April, 2014,
the defendant became the sole owner of Bend of River.
See Bender v. Bender, supra, 292 Conn. 721 (upon death
of owner of real property, title to decedent’s property
passes to heirs). It is of no consequence in the present
dissolution action that Monesh’s estate had not been
settled at the time of dissolution. The defendant was
the owner of Bend of River. We therefore conclude that
the court’s finding that the defendant is the sole owner
of Bend of River is not clearly erroneous, and the defen-
dant’s claim fails.
                            III
  The defendant also claims that the court abused its
discretion by ordering him to pay a percentage of the
child’s extracurricular activities for which there was
no evidentiary support. We disagree.
   The following facts are relevant to this claim. The
parties’ child was born in August, 2013, and the court
dissolved their marriage on August 5, 2016, when the
child was three years old. In its memorandum of deci-
sion, the court stated in part with respect to its child
support orders: ‘‘Consistent with the April 8, 2016 child
support guidelines submitted by the defendant, the
plaintiff shall pay [47] percent and the defendant shall
pay [53] percent of the costs of all extracurricular
expenses.’’ The defendant argues on appeal that the
order constitutes an abuse of the court’s discretion
because it does not contain an upper limit and there is
no evidence of the child’s extracurricular activities.
   In her October 13, 2015 proposed orders, the plaintiff
stated that the parties ‘‘shall equally share in the costs
of extracurricular activities of the child. The term ‘extra-
curricular activities’ as used herein shall include, but
not be limited to fees, equipment and supplies for:
sports activities outside of school; art groups; theater
groups; dance classes; Girl Scouts; music lessons, swim
lessons, summer camps, and religious youth groups.
The parties are to agree to these expenses in advance
and in writing. If a party does not respond to a request
within three (3) business days, the nonresponse shall
be deemed acquiescence to the child participating and
that party sharing in the cost. The parties shall keep
each other apprised of an e-mail address where [he/she]
can be reached.’’ During trial, the defendant testified
as to the activities in which the child participated: swim-
ming, ice skating, and visits to the nature center activi-
ties in which he engaged the child for the child’s growth
and development. On her financial affidavit, the plaintiff
listed the cost of the child’s extracurricular activities
as $1 per week. The defendant listed no expenses for
the child’s activities.
   Although the defendant relies on Ferraro v. Ferraro,
168 Conn. App. 723, 147 A.3d 188 (2016), to support his
claim, the facts of that case are distinguishable from
the present case. In Ferraro, the court ordered the
defendant father to pay for his children’s extracurricu-
lar activities even though neither party had requested
that the court enter such an order. Id., 726. In the present
case, the plaintiff requested that the parties share
equally the cost of the child’s extracurricular activities
and that they consult with one another prior to enrolling
the child in the enumerated activities consistent with
the court’s order regarding custody. She testified at trial
that she would consult with the defendant but that she
would make the final decision.
   We acknowledge that the court set no upper limit as
to the cost of the child’s extracurricular activities, but
the defendant has failed to establish that the court’s
order that he pay 53 percent of the cost of extracurricu-
lar costs at the time of dissolution constitutes an abuse
of discretion. The court granted custody and final deci-
sion-making authority to the plaintiff, who is to consult
with the defendant regarding the child’s health, welfare,
maintenance, religious upbringing, and education. The
defendant may voice his objection, if he disagrees with
the plaintiff. The court’s order is silent as to what occurs
if he disagrees and refuses to pay.
   At the time of dissolution, the cost of the child’s
extracurricular activities as listed on the plaintiff’s
financial affidavit was de minimus. The defendant has
failed to demonstrate how he is harmed by the court’s
order, now, or will be harmed in the future. The trial
court could not speculate as to the child’s future inter-
ests, activities, and the costs thereof. It merely provided
a means for the parties to pay for them in the present.
If there is a substantial change in circumstances that
warrants a change in the court’s order regarding pay-
ment of the child’s extracurricular activities, the defen-
dant is not without a remedy. General Statutes § 46b-
56 grants authority to the court to render orders of
custody and provides in relevant part: ‘‘(a) In any con-
troversy before the Superior Court as to the custody
or care of minor children . . . the court may make or
modify any proper order regarding the custody, care,
education, visitation and support of the children . . . .
Subject to the provisions of section 46b-56a, the court
may assign parental responsibility for raising the child
to the parents jointly, or may award custody to either
parent . . . . (b) In making or modifying any order as
provided in subsection (a) of this section, the rights
and responsibilities of both parents shall be considered
and the court shall enter orders accordingly that serve
the best interests of the child and provide the child with
the active and consistent involvement of both parents
commensurate with their abilities and interests. . . .’’
(Emphasis added.) For the foregoing reasons, we con-
clude that the court did not abuse its discretion by
ordering the defendant to pay 53 percent of the cost of
the child’s extracurricular activities.
                            IV
   The defendant’s next claim is that the court abused
its discretion by ‘‘equitably distributing property
between the parties’’ without properly determining the
value of the real property. We disagree.
   In dividing the real property in the marital estate, the
court awarded the plaintiff the defendant’s rights, title,
and interest in Lantern Circle and ordered the defendant
to retain his interest in Bend of River. The court
accepted the parties’ stipulation as to the value of Lan-
tern Circle. In its May 1, 2018 articulation the court
stated that, at the time of Monesh’s death, Bend of River
was valued at $767,656.89 and was encumbered by a
mortgage of $600,350, values that were predicated on
the defendant’s testimony that the widow’s will contest
had been resolved and the values were listed on the
defendant’s financial affidavit. In its October 17, 2018
articulation issued in response to this court’s order, the
court stated in relevant part that neither party provided
the court with expert testimony regarding the value of
Bend of River and, as a result, the court relied on the
testimony of the parties and the parties’ financial affida-
vits to establish the value of Bend of River.
   ‘‘In distributing the assets of the marital estate, the
court is required by § 46b-81 to consider the estate of
each of the parties. Implicit in this requirement is the
need to consider the economic value of the parties’
estates. The court need not, however, assign specific
values to the parties’ assets.’’ (Emphasis added.)
Bornemann v. Bornemann, 245 Conn. 508, 531, 752
A.2d 978 (1998). ‘‘Both parties in a dissolution proceed-
ing are required to itemize all of their assets in a finan-
cial affidavit and to provide the court with the approxi-
mate value of each asset. . . . If the parties fail to do
so, the equitable nature of the proceedings precludes
them from later seeking to have the financial orders
overturned on the basis that the court had before it too
little information as to the value of the assets distrib-
uted.’’ (Citation omitted; emphasis added.) Id., 535–36.
‘‘In a dissolution action, marital property is valued as
of the date of dissolution . . . .’’ (Internal quotation
marks omitted.) Wendt v. Wendt, 59 Conn. App. 656,
661, 757 A.2d 1225, cert. denied, 255 Conn. 918, 763
A.2d 1044 (2000).
   Here, the defendant submitted two financial affida-
vits. In his affidavit dated October 14, 2015, he listed
the estimated value of Bend of River as ‘‘unknown.’’ In
his affidavit dated April 11, 2016, he listed the date of
death value of Bend of River as $767,656.89 with a
mortgage of $600,350. The relevant value in a dissolu-
tion action is the value as of the date of dissolution.
See Wendt v. Wendt, supra, 59 Conn. App. 661. He listed
debts and fees associated with Bend of River but valued
them as ‘‘TBD’’ (to be determined) which is the equiva-
lent of not assigning a value to the property. It was the
defendant’s burden to provide the court with the value
of the property on his financial affidavit, which he did
not do. Moreover, in his proposed orders, the defendant
requested that he be awarded his 1 percent interest in
Bend of River.12 Without evidence of the value of Bend
of River, we conclude that the court acted well within
its discretion by awarding the defendant the property
as he proposed.
                             V
   The defendant claims that the court abused its discre-
tion by failing to divide all of the parties’ personal prop-
erty.13 We agree that the court abused its discretion by
ordering the parties to divide their household furnish-
ings and computers to their mutual satisfaction.
   The record discloses the following facts. In his April
11, 2016 financial affidavit, the defendant listed house-
hold furnishings under assets with a value ‘‘TBD’’ (to
be determined). In his April 12, 2016 proposed orders
the defendant stated, in relevant part, under personal
property: ‘‘The [plaintiff] shall be entitled to own, have
and enjoy, independent of any claim of right of the
[defendant], the following: . . . Home furnishings at
63 Lantern Circle . . . in the approximate amount of
$10,000, including the new Apple laptop computer,
Ethan Allen dining table set and chairs [e]xcluding,
however, the Ethan Allen couch. . . . ’’ ‘‘The [defen-
dant] shall be entitled to own, have and enjoy, indepen-
dent of any claim of right of the [plaintiff] the following:
. . . The contents of his current rental residence . . .
The Ethan Allen couch at . . . Lantern Circle . . . .
The Lenovo think pad laptop that the [defendant] used
since at least January 2013.’’ The defendant did not
value the property.
   In her April 11, 2016 financial affidavit, the plaintiff
listed under the heading ‘‘other assets’’: jewelry valued
at $2500 and home furnishings valued at $10,000. In her
proposed orders dated October 13, 2015, under ‘‘per-
sonal property,’’ the plaintiff stated, in relevant part,
that she retain all property in her possession, including
all of the personal property left in Lantern Circle and
receive from the defendant the ‘‘following items cur-
rently in his possession: AA1 laptop computer and
related accessories, Mac Time Capsule, wine rack from
her sister, print of St. John’s gift of her parents, all
Christmas decorations, iron table lamp, and Vera Brad-
ley laptop bag.’’
   In dissolving the parties’ marriage, the court ordered
that the plaintiff shall retain ownership of the 2002
Honda motor vehicle and hold the defendant harmless
for all expenses associated with it. As to other assets,
the court ordered that the ‘‘plaintiff shall retain owner-
ship of the jewelry listed in Section IV H of her April
11, 2016 financial affidavit. The parties shall divide the
home furnishings listed in Section IV H of the plaintiff’s
April 11, 2016 financial affidavit to their mutual satisfac-
tion.’’ The order is silent as to what is to occur if the
parties could not agree on the division of their personal
property. The defendant claims on appeal that by failing
to divide every item of personal property, the court left
them in limbo.14
   As previously stated, under Connecticut law, ‘‘courts
are empowered to deal broadly with property and its
equitable division incident to dissolution proceedings.
. . . Generally, [appellate courts] will not overturn a
trial court’s division of marital property unless it misap-
plies, overlooks, or gives a wrong or improper effect
to any test or consideration which it was [its] duty
to regard.’’ (Citation omitted; internal quotation marks
omitted.) Greco v. Greco, 275 Conn. 348, 355, 880 A.2d
872 (2005). We acknowledge that a court trying a disso-
lution action is charged with the duty to divide the
parties’ personal property, and the court abused its
discretion by ordering the parties to divide the property
on the plaintiff’s financial affidavit themselves. The
question, however, remains whether the court’s failure
to do so implicates the mosaic of the court’s finan-
cial orders.
   Our Supreme Court has ‘‘characterized the financial
orders in dissolution proceedings as resembling a
mosaic, in which all the various financial components
are carefully interwoven with one another. . . .
Accordingly, when an appellate court reverses a trial
court judgment based on an improper alimony, property
distribution, or child support award, the appellate
court’s remand typically authorizes the trial court to
reconsider all of the financial orders. . . . [Our
Supreme Court also has] stated, however, that [e]very
improper order . . . does not necessarily merit a
reconsideration of all of the trial court’s financial
orders. A financial order is severable when it is not in
any way interdependent with other orders and is not
improperly based on a factor that is linked to other
factors. . . . In other words, an order is severable if
its impropriety does not place the correctness of other
orders in question. Determining whether an order is
severable from the other financial orders in a dissolu-
tion case is a highly fact bound inquiry.’’ (Internal quota-
tion marks omitted.) Krahel v. Czoch, 186 Conn. App.
22, 45–46, 198 A.3d 103, cert. denied, 330 Conn. 958,
198 A.3d 584 (2018).
   Although the court did not divide every item of per-
sonal property listed on the parties’ financial affidavits
or proposed orders as it should have, it appears from
the plaintiff’s financial affidavit that the value of the
undivided personalty is much less than $10,000. Indeed,
the only items included in those ‘‘home furnishings’’ to
which the defendant stated a claim, albeit a cursory
one, were the Ethan Allen couch and Lenovo laptop.
Given the value of the real property at issue in this
appeal and the lack of disagreement with respect to
child support, we ‘‘do not conclude that the mosaic rule
is implicated’’; id., 46; by the court’s failure to divide
the few home furnishings and computers at issue. Those
items of personal property clearly are severable from
the mosaic. We, therefore, reverse the judgment with
respect to the parties’ personal property and remand
the case for further proceedings at which time the court
is to divide the personal property, specifically the Ethan
Allen couch and Lenovo laptop, that is left to divide,
as the parties appear unwilling or unable to agree on
matters of even minor value.
                                     VI
   The defendant’s last claim is that the trial court
abused its discretion when it entered financial orders
because they are excessive and he does not have the
ability to comply with them. The root of the defendant’s
claim is that the court improperly ordered him to trans-
fer all his rights, title, and interest in Lantern Circle
to the plaintiff by September 1, 2016, and to pay the
mortgage and other costs associated with the property
until he did so. He claims that it was not possible for
him to transfer Lantern Circle to the plaintiff and that
he lacked the funds to pay the mortgage and other
costs. At most, the court’s order required the defendant
to pay the mortgage and costs for less than one month.15
Significantly, the court ordered the plaintiff to pay the
mortgage and all of the costs associated with Lantern
Circle and to hold the defendant harmless after he trans-
ferred the property to her.
   As we previously have concluded, the court properly
ordered the defendant to transfer all of his rights, title,
and interest in Lantern Circle to the plaintiff. Although
the court set an end date for the transfer, it did not set
a prior date by which the defendant could transfer his
interest in Lantern Circle to the plaintiff. If the defen-
dant was unable to pay the mortgage and other costs,
he could have transferred his interest in Lantern Circle
to the plaintiff immediately following the dissolution.
Upon transfer, the plaintiff became responsible for
those costs. Whatever financial burden the defendant
may have incurred by continuing to pay the mortgage
and costs was of his own making as he failed to comply
expeditiously with the court’s order to transfer his
rights, title, and interest in Lantern Circle to the plaintiff.
The court, therefore, did not abuse its discretion.
  The judgment is reversed only as to the division of
the Ethan Allen couch and Lenovo laptop computer,
and the case is remanded for further proceedings in that
regard; the judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    Trial commenced on October 20, 2015, and continued for twenty noncon-
secutive days, ending on April 20, 2016. Although custody of the parties’
only child was the primary focus of the lengthy trial, the court’s custody
orders are not in dispute in the present appeal.
  2
    In rendering its decision, the court stated that it fully had considered
the criteria set forth in General Statutes §§ 46b-62, 46b-81, 46b-82, and 46b-
84 and the applicable case law.
  3
    Midtrial, the court appointed a guardian ad litem for the child. Following
her investigation, the guardian ad litem reported that she had concerns
about the mental health of each of the parties. She recommended that they
undergo psychological evaluations and that they participate in coparent-
ing counseling.
   4
     Consistent with the child support guidelines, the court ordered the defen-
dant to maintain medical and dental insurance for the child, and ordered
the plaintiff to reimburse him 47 percent of the insurance premiums. All
unreimbursed medical expenses for the child are to be borne 47 percent
by the plaintiff and 53 percent by the defendant. The plaintiff is to maintain
life insurance in the amount of at least $250,000 for the benefit of the child
and name the defendant beneficiary until the child reaches the age of twenty-
three years old. The defendant is to maintain life insurance in the same
amount and under similar terms. The plaintiff is to pay 47 percent of the
cost of work-related child care and the defendant is to pay 53 percent of
such costs. The plaintiff shall pay for 47 percent of the child’s extracurricular
expenses and the defendant shall pay 53 percent of those expenses. The
court retained jurisdiction regarding postmajority educational support for
the child pursuant to General Statutes § 46b-56c.
   The court also ordered each party to pay the other alimony of one dollar
per year as long as any order for child support or postsecondary educational
support remains in effect.
   5
     A January, 2016, Probate Court decree was placed in evidence by the
plaintiff. The decree authorized Vecchiolla to borrow funds because the
debts and claims of the estate exceeded its liquid assets. At the time of
Monesh’s death, he had an interest in a jointly owned checking account at
Citibank, N.A., with Mohini and the defendant. The account had a date of
death value of $474,254.29. The funds were borrowed from a Citibank, N.A.,
checking account which at one time was jointly held by Monesh, Mohini,
and the defendant. The estate twice borrowed funds in the account in
the amounts of $50,000 (from the defendant and Mohini) and $68,462.22
(from Mohini).
   6
     The defendant did not raise the question of the court’s subject matter
jurisdiction at trial. ‘‘Nevertheless, because a question of subject matter
jurisdiction must be decided once raised . . . we will review the jurisdic-
tional claim only so far as the court’s subject matter jurisdiction is con-
cerned.’’ (Citation omitted.) Kores v. Calo, 126 Conn. App. 609, 619, 15 A.3d
152 (2011). See also Lichtman v. Beni, 280 Conn. 25, 30, 905 A.2d 647 (2006)
(question of jurisdiction must be addressed whenever raised).
   7
     We are mindful that § 46b-81 (c) ‘‘directs the court to consider numerous
separately listed criteria in distributing marital property at the time of the
dissolution judgment. . . . Section 46b-81 (c) provides in relevant part: In
fixing the nature and value of the property, if any, to be assigned, the court
. . . shall consider the length of the marriage, the causes for the . . . disso-
lution of the marriage . . . the age, health, station, occupation, amount and
sources of income, vocational skills, employability, estate, liabilities and
needs of each of the parties and the opportunity of each for future acquisition
of capital assets and income. The court shall also consider the contribution
of each of the parties in the acquisition, preservation or appreciation in
value of their respective estates.’’ (Citation omitted; internal quotation marks
omitted.) Coleman v. Coleman, 151 Conn. App. 613, 617, 95 A.3d 569 (2014).
See footnote 2 of this opinion.
   8
     In the assets portion of his financial affidavit, the defendant listed, among
other things, real estate.
   ‘‘[A] 63 Lantern Circle, Stamford, CT (99 [percent] interest subject to
Probate of [Monesh’s] estate)
   ‘‘Appraised Value:$510,000
   ‘‘Less
   ‘‘Mortgage:[$367.921]
   ‘‘Net Equity:$142,079*
   ‘‘*This does not include the cost of sale, should the court order this
property shall be sold. Anticipated costs of sale are: 7 [percent] of the
sale price, which includes broker’s commission, conveyance taxes, and
[attorney’s] fees.’’
   9
     The defendant’s financial affidavit dated April 11, 2016, stated the date
of death value of Bend of River and the mortgage debt pursuant to the
inventory of Monesh’s estate.
   ‘‘The division of property in dissolution proceedings is governed by . . .
§ 46b-81(a), which provides in relevant part: At the time of entering a decree
. . . dissolving a marriage . . . the Superior Court may assign to either
spouse all or any part of the estate of the other spouse. . . . Our Supreme
Court has recognized that [t]he only temporal reference in the enabling
legislation refers us to the time of the decree as controlling the entry of
financial orders. It is neither unreasonable nor illogical, therefore, to con-
clude that the same date is to be used in determining the value of the marital
assets assigned by the trial court to the parties. Sunbury v. Sunbury, 216
Conn. 673, 676, 583 A.2d 636 (1990). Accordingly, [i]n the absence of any
exceptional intervening circumstances occurring in the meantime, [the] date
of the granting of the divorce is the proper time by which to determine the
value of the estate of the parties upon which to base the division of property.’’
(Emphasis omitted; internal quotation marks omitted.’’ Merk-Gould v. Gould,
184 Conn. App. 512, 521–22, 195 A.3d 458 (2018).
   10
      This appeal does not require us to define the defendant’s rights, title,
and interest to Lantern Circle, only that the court properly ordered that he
transfer them to the plaintiff.
   11
      The defendant also claims that the court improperly ordered him to pay
the postjudgment expenses relating to Lantern Circle until he could transfer
ownership. The basis of the defendant’s claim is that he only possessed 99
percent of Lantern Circle and that the remaining 1 percent was under the
control of the Probate Court. The defendant, again, has conflated possession
and ownership. We have concluded that the court properly ordered the
defendant to transfer his all of his rights, title, and interest in Lantern Circle
to the plaintiff by September 1, 2016. The trial court’s memorandum of
decision was issued on August 5, 2016, less than one month before the
defendant was ordered to transfer Lantern Circle to the plaintiff. On appeal,
the defendant has failed to explain why the court’s order that he pay the
expenses for Lantern Circle, which he had been paying throughout the
divorce proceedings, for less than one month constituted an abuse of the
court’s discretion or how he was harmed by the order. Nothing prevented
the defendant from transferring all of his rights, title, and interest in Lantern
Circle to the plaintiff prior to September 1, 2016, thus reducing the amount
of time for which he was responsible for the expenses related to the property.
The court ordered the plaintiff to pay the mortgage and expenses subsequent
to the transfer.
   12
      Under Section VII of the financial affidavit, titled Personal Property,
the defendant stated in relevant part: ‘‘B. The [defendant] shall be entitled
to own, have and enjoy, independent of any claim or right of the [plaintiff],
the following: 1. His 1 [percent] interest in . . . Bend of River . . . .’’
   13
      On the basis of our review of the defendant’s arguments and the record,
it appears that the defendant’s claim is limited to household furnishings
and a laptop computer. The court’s financial order divided the parties’
investments, retirement funds, motor vehicles, and bank accounts, and the
defendant does not appear to dispute that portion of the court’s order.
   14
      The record is silent as to what efforts, if any, the parties have made to
divide the home furnishings listed on the plaintiff’s financial affidavit.
   15
      We note that the defendant paid the mortgage and costs associated with
Lantern Circle throughout the dissolution trial. He also testified that Mohini
was providing him with financial support.